Citation Nr: 0209440	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  99-20 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for residuals of right 
elbow trauma, with laceration of the right triceps, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1985 to 
January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The veteran's service connected residuals of right elbow 
trauma, with laceration of the right triceps is manifested by 
complaints of pain, weakness, and fatigue; x-ray evidence of 
degenerative arthritis; on clinical examination, with some 
limitation of motion.

2.  The veteran does not have marked deformity or nonunion of 
the right radius.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but no 
higher, for residuals right elbow trauma, with laceration of 
the right triceps have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.43, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5206, 5207, 5208, 
5212, 5213(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A July 10, 1997 VA MRI report indicated that the examination 
was limited because the veteran refused to continue the 
study.  The impression was that bony fragmentation and either 
healed subacute fractures of the olecranon process with 
abnormal signal within the distal triceps tendon, most likely 
C/W partial or subtotal tear.  A large effusion was seen in 
the elbow joint.  Abnormal signal was noted within the 
olecranon fossa and the medial condyle.  Abnormal signal was 
noted in the region of the biceps tendon and aponeurosis and 
internal derangement of the bicipital fibers could not be 
ruled out.  Irregularity noted involving the medial joint 
space and loose bodies could not be excluded on the limited 
evaluation of the elbow.

A July 28, 1997 VA MRI report indicated that the examination 
was limited as the veteran could not tolerate the position 
that he was placed in to be scanned.  The impression revealed 
fragmentation noted involving the tip of the olecranon 
process, MOS likely from previous trauma.  There were 
degenerative changes noted within the elbow joint with 
abnormal signal involving the distal humerus along its 
lateral condyle.  An effusion was noted.  Although the 
triceps tendon appeared intact, it was noted that there was 
irregularity over the subcutaneous tissues, most likely from 
previous surgery.  The medial aspects of the tendon spread 
over the areas that demonstrate fragmentation.

At his February 1998 VA examination, the veteran reported 
working in a warehouse which required loading of boxes and 
indicated that he had pain, tightness, and weakness in his 
right elbow which required him to stop.  The veteran 
indicated that he was unable to do recreational activities, 
or activities with his children.  The veteran reported having 
surgery in 1985 with no relief.  

The examination showed evidence of mild tenderness upon 
palpation over the olecranon process.  There was a well-
healed scar, but with keloidal formation.  Flexion of the 
right elbow was to 130 degrees, forearm supination was to 60 
degrees, forearm pronation was to 80 degrees, wrist palmar 
flexion was to 80 degrees, wrist radial deviation was to 20 
degrees, and wrist ulnar deviation was to 45 degrees.  The 
examiner noted decreased range of motion with pain in the 
right elbow.  The x-rays revealed evidence of degenerative 
arthritis with inflammation.  The diagnosis was degenerative 
arthritis right elbow, with status post olecranon fracture 
and triceps laceration with possible triceps tear.

At his September 1998 VA examination, the veteran reported 
right elbow pain, tenderness, weakness, crepitation as well 
as numbness and tingling of the right arm and hand.  He 
indicated that in the past he has been treated with physical 
therapy as well as strengthening exercises.  The veteran 
reported taking Ibuprofen and Tylenol, which did not provide 
relief for his symptoms.  

Examination of the right elbow showed S-type surgical scar 
over the posterior aspect of the right elbow just proximal to 
the olecranon.  The examiner noted that the veteran was right 
hand dominant.  There was no gross erythema, edema, warmth, 
effusion or guarding of the right elbow.  The scar was tender 
as well as triceps tendon at its insertion.  There was also 
some slight tenderness over the tip of the olecranon.  
Palpation of the rest of the olecranon was nontender.  A 
defect of the olecranon was noted.  Examination of the range 
of motion showed full extension with slight discomfort at 
full extension with flexion up to approximately 130 degrees 
with slight discomfort again at 135 degrees.  Otherwise, it 
was noted, that range of motion was not painful.  There was 
some slight pain along the triceps insertion as well as at 
the surgical site with valgus stress of the right elbow.  
There was no gross laxity or subluxation with attempted pivot 
shift of the right elbow, however, again this produced 
discomfort at the surgical site and distal triceps insertion.  
With attempted pivot shift there was some slight guarding of 
the elbow.  Examination of forearm supination and pronation 
showed range of motion of forearm supination from 0-75 
degrees without pain and forearm pronation from 0-80 degrees 
without pain.  Examination of his neurological status shows 
negative Tinel sign over the superficial radial sensory 
nerves throughout both forearms.  In regard to the veteran's 
right elbow, he had a positive Tinel sign over the ulnar 
nerve at the elbow as well as a positive hyperflexion test.  
These produced numbness in his third through 5th fingers with 
the greatest paresthesias being in his 5th finger.  
Examination of the wrist showed positive Tinel sign as well 
as positive median nerve compression test and positive Phalen 
test.  These reproduce his paresthesias in the 2-4 fingers 
bilaterally.  The paresthesias were greatest in the 3rd 
fingers.  Range of motion of the wrist was from 0 to 70 
degrees of dorsiflexion, palmar flexion 0-80 degrees, radial 
deviation 0-20 degrees, and ulnar deviation 0-45 degrees all 
without pain.  Motor examination of the right elbow showed 
normal biceps strength as well as normal triceps strength.  
With resisted extension of the right elbow there was some 
pain localized to the surgical site and distal triceps 
insertion.  The examiner noted that although the veteran's 
motor strength on testing was within normal limits, there was 
evidence of some slight fatigue of the triceps muscle after 
repetitive use.  However, there was no loss of range of 
motion or joint function and there was no crepitation with 
range of motion of the right elbow.  The examiner also noted 
that the veteran's carpal and cubital tunnel syndromes were 
unrelated to his service connected elbow injury.

A November 1999 MRI report revealed a deformity involving the 
triceps with question of cortical fracture involving the 
olecranon tip and process.  The possibility of synovial loose 
bodies could not be ruled out.  Degenerative changes noted 
throughout the elbow.  A tear in the triceps tendon with 
mucinous degenerative changes in the past could not be ruled 
out.  It was noted that the examination was slightly limited 
due to the veteran's range of motion.

August 2001 VA progress notes indicates that the veteran 
complained of right elbow pain, weakness and fatigue during 
exercise.  The examination showed the right elbow strength 
was 4/5 throughout secondary to pain and fatigue.  Dull pain 
was noted with no tenderness, no swelling, and no muscle 
atrophy.  There was an old incision with scar at the post 
aspect of the right elbow.  The examiner noted that the 
veteran showed some limited range of motion of the right 
elbow in flexion.  Right elbow flexion was 0-100 degrees and 
pronation 0-115 degrees.  

At his February 2002 VA videoconference hearing, the veteran 
testified that he experienced pain and locking in his right 
elbow, and weakness of the right arm with prolonged use.  He 
indicated that the physicians told him that the only thing 
that could be done was surgery to remove loose bony particles 
and that after the surgery he would still have pain and 
weakness.  The veteran testified that his physicians told him 
to only work as tolerated.  He also indicated that he could 
not extend the right arm as far as the left and it was 
painful when he tried to extend it as far as he did the left.  
The veteran never noticed any swelling of the right elbow, 
but noted that it was tender.  

A VA surgical report dated April 2002 showed that the veteran 
had right elbow arthroscopy with excision of loose bodies.  
The report shows that prior to the procedure the veteran 
complained of mechanical elbow pain with right elbow locking 
at times.  He did not complain of decreased range of motion 
of the right arm.  On examination the veteran had full range 
of motion of the right elbow.  He did have some crepitance 
with an elicitation of clicking and pain with flexion and 
extension with a valgus strain on the arm.  Risks and 
benefits of the post-procedure of the right elbow arthroscopy 
and debridement of loose bodies were explained to the veteran 
in great detail.  

During the procedure, the anterior compartment was inspected 
and noted to have extensively adhesive anterior capsule.  A 
shaver was used to debride part of the anterior capsule from 
fistulization.  On examination of the olecranon fossa, there 
was extensive bursal tissue, which was debrided using a 
shaver for visualization.  There were several rather 
extensive loose bodies, which were slightly adhered and the 
capsular tissue, these were debrided with a shaver then 
removed using a Kocher.  Total loose bodies removed were 
four.  At that point it was noted that the olecranon fossa 
had some kind of malacia and there was a protuberant 
osteophyte at the olecranon fossas but did not appear to be 
impinging.  It was decided not to dress the osteophytes since 
it did not appear to be symptomatic.  


Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to notice 
and the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A; See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under VCAA, the VA is required to notify the claimant and the 
claimant's representative of any information and evidence 
that is necessary to substantiate the claim.  VA is also 
required to indicate which portion of such information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103.  VCAA also includes a requirement that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107.  

Consideration has been made of the effect of VCAA as it 
pertains to the appellant's claim, and it is found that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, it is noted 
that the veteran was issued a statement of the case and 
supplemental statements of the case detailing the laws 
governing her claim and the reasons for the RO's denial.  The 
case has also been remanded to afford the veteran a 
videoconference hearing.  The record also includes July 1997 
VA MRI reports; VA examinations dated February 1998 and 
September 1998; November 1999 VA MRI report; August 2000 VA 
progress notes; February 2002 video conference hearing 
transcript; April 2002 VA surgical report.  Through a 
statement of the case and supplemental statement of the case, 
VA has informed the claimant and his representative of the 
information and evidence needed to substantiate the claim to 
include provisions of the VCAA.  The RO made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  To ensure thorough development of 
the claim, the case has been remanded.  In view of the 
development undertaken in this case, the veteran has been 
made aware of the evidence and information needed to 
substantiate the claim, and there is no reasonable 
possibility that any other assistance would aid in 
substantiating the claim.  For these reasons, another remand 
is not necessary in order to comply with the provisions of 
VCAA.  38 U.S.C.A. §§ 5103, 5103A. 

Under the laws administered by VA, disabilities of the elbow 
and forearm are rated under 38 C.F.R. Part 4, Diagnostic 
Codes 5205 through 5213.  A distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes, and only one hand is to be considered major.  38 
C.F.R. § 4.69 (2001).  All discussion of the appellant's 
disability in this case relates to his right extremity

Degenerative arthritis (hypertrophic or osteoarthritis), when 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200 etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).  Arthritis due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2001).

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that, when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, pain on movement, 
and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-207 (1995). The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (2001) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.

The veteran's right elbow disability has been evaluated by 
analogy under Diagnostic Code 5212, which refers to 
impairment of the radius.  A 10 percent rating under this 
diagnostic code is currently in effect.  A 10 percent 
disability rating is warranted for malunion of the radius 
with bad alignment.  A 20 percent rating is warranted for 
nonunion of the radius in the upper half.   A 30 percent 
rating is warranted where there is nonunion in the lower half 
of the major extremity with false movement and without loss 
of bone substance.  A 40 percent evaluation requires nonunion 
in the lower half, with false movement, with loss of bone 
substance in the major extremity (1 inch (2.5 cm.) or more) 
and marked deformity.  38 C.F.R. 4.71a, Diagnostic Code 5212. 

Other potentially applicable diagnostic codes may be 
considered.  Nonunion of the radius and ulna, with a false 
flail joint, warrants a 50 percent rating when the major 
upper extremity is involved.  38 C.F.R. § 4.71a, Diagnostic 
Code 5210 (2001).

In addition to these regulations, the rating criteria for 
evaluating limitation in range of motion of the elbow will 
also be considered.  The normal range of motion of the elbow 
is from zero degrees of extension to 145 degrees of flexion.  
Full forearm pronation is from zero to 80 degrees, and full 
forearm supination is from zero to 85 degrees.  See 38 C.F.R. 
§ 4.71, Plate I.  Limitation of flexion of either forearm to 
100 degrees warrants a 10 percent evaluation; limitation of 
flexion of either forearm to 90 degrees warrants a 20 percent 
evaluation; limitation of flexion of the major forearm to 70 
degrees warrants a 30 percent evaluation; limitation of 
flexion of the major forearm to 55 degrees warrants a 40 
percent evaluation; and limitation of flexion of the major 
forearm to 45 degrees warrants a 50 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5206.

Limitation of extension of either forearm to 45 or 60 degrees 
warrants a 10 percent evaluation; limitation of extension of 
either forearm to 75 degrees warrants a 20 percent 
evaluation; limitation of extension of the major forearm to 
90 degrees warrants a 30 percent evaluation; limitation of 
extension of the major forearm to 100 degrees warrants a 40 
percent evaluation; and limitation of extension of the major 
forearm to 110 degrees warrants a 50 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5207.


Analysis

A review of the medical evidence of record reflects that the 
veteran's service-connected degenerative joint disease of the 
right elbow is manifested by evidence of pain on manipulation 
and use.  The February 1998 and September 1998 VA 
examinations showed evidence of mild tenderness upon 
palpation over the olecranon process.  Range of motion showed 
full extension with slight discomfort at full extension with 
flexion up to approximately 130 degrees with slight 
discomfort again at 135 degrees.  There was some slight pain 
along the triceps insertion as well as at the surgical site 
with valgus stress of the right elbow.  With attempted pivot 
shift there was some slight guarding of the elbow.  The 
examiner noted that although the veteran's motor strength on 
testing was within normal limits, there was evidence of some 
slight fatigue of the triceps muscle after repetitive use.  A 
November 1999 VA MRI showed a deformity involving the triceps 
with question of cortical fracture involving the olecranon 
tip and process and degenerative changes were noted 
throughout the elbow.  VA progress notes dated August 2001 
showed the right elbow strength was 4/5 throughout secondary 
to pain and fatigue.  Some limited range of motion of the 
right elbow in flexion was noted.  At his February 2002 VA 
videoconference hearing, the veteran testified that he 
experienced pain and locking in his right elbow, and weakness 
of the right arm with prolonged use.  A VA surgical report 
dated April 2002 indicated that upon examination prior to the 
surgical procedure, the veteran had some crepitance with an 
elicitation of clicking and pain with flexion and extension 
with a valgus strain on the arm.

Upon careful consideration of this evidence and with all 
reasonable doubt resolved in the veteran's favor, it is 
concluded that this evidence more nearly approximates to a 20 
percent evaluation for the right elbow in that it 
demonstrates pain on use of the elbow.  However, a rating 
beyond 20 percent is not warranted.  There is no clinical 
evidence of nonunion of the radius in the lower half of the 
major extremity with false movement and without loss of bone 
substance to warrant a higher rating under Diagnostic Code 
5212.  

In order to grant a higher rating other applicable codes must 
considered.  Here it is not shown that the veteran's elbow 
disability meets or even approaches the criteria for a rating 
higher than 20 percent under Diagnostic Codes 5206 and 5207.  
The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  Full forearm pronation 
is from 0 to 80 degrees and full forearm supination is from 0 
to 85 degrees.  See 38 C.F.R. § 4.71, Plate I.  The medical 
evidence does not show major forearm flexion limited to 70 
degrees or minor forearm flexion limited to 55 degrees to 
warrant a 30 percent evaluation under Diagnostic Code 5206.  
There is also no medical evidence to show major forearm 
extension limited to 90 degrees or minor forearm extension 
limited to 100 degrees to warrant a 30 percent evaluation 
under Diagnostic Code 5207. 

Diagnostic Code 5205 pertains to ankylosis of the elbow, and 
Diagnostic Code 5209 pertains to fracture or flail joint of 
the elbow.  Since none of these criteria are shown by the 
medical evidence of record, Diagnostic Codes 5205 and 5209 
are not for application in this case.  Diagnostic Code 5213 
pertains to impairment of supination and pronation, a 30 
percent rating under major arm requires limitation of 
pronation motion lost beyond middle of arc.  The September 
1998 VA examination found forearm supination was to 75 
degrees and forearm pronation was to 80 degrees without pain.  
The pre-surgical examination in April 2002 found full range 
of motion of the right elbow.  Thus, this code is also not 
applicable in this case.

Likewise, other musculoskeletal diagnostic codes for the 
elbow impairment, with potential ratings greater than 20 
percent, are inapplicable because there is no evidence of 
ankylosis (Diagnostic Code 5205), other impairment of the 
flail joint; or nonunion of the radius and ulna, with a flail 
false joint (Diagnostic Codes 5209, 5210).

The veteran's degenerative joint disease of the right elbow 
does not cause additional functional impairment due to pain 
on use so as to warrant the assignment of a higher disability 
evaluation under the provisions of 38 C.F.R. 4.40 and 4.45.  
As noted above, there is no objective evidence to show that 
the veteran has additional functional loss due to pain, 
weakness, fatigue, or any other symptom to a degree that 
would support a rating in excess of 20 percent under the 
applicable rating criteria.  See 38 C.F.R. § 4.40, 4.45; 
DeLuca, 8 Vet. App. at 204-7.

It is concluded that the veteran is adequately compensated 
for his demonstrated level of right elbow disability to 
include functional loss by the assigned 20 percent rating.  
The additional factors to be considered under 38 C.F.R. §§ 
4.40 and 4.45 do not support a higher rating. 

Finally, a higher rating is also not appropriate under 
38 C.F.R. § 3.321(b).  As to the disability picture 
presented, the veteran's degenerative joint disease of the 
right elbow is not so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with employment, so as to render impractical the 
regular schedular standards.  38 C.F.R. § 3.321(b).  The 
record does not reflect frequent hospital care, and any 
interference with the veteran's employment in this case is 
not beyond the average impairment of earning capacity 
contemplated by the regular schedular criteria.  It is noted 
20 percent rating for the right elbow accounts for what is 
considered to be the average impairment of earning capacity 
for veteran's disability.  In sum, the regular schedular 
criteria are shown to provide adequate compensation in this 
case, and consequently, a higher rating on an extraschedular 
basis is not warranted.


ORDER

The veteran is awarded an increased rating, to 20 percent and 
no higher, for his service-connected residuals of right elbow 
trauma, with laceration of the right triceps.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

